Citation Nr: 0618384	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-12 253A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left elbow 
disability. 
 
2.  Entitlement to service connection for post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1969, October 1973 to June 1974, August 1975 to 
December 1976 and from December 1990 to May 1991.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
1999 rating decision of the VA Regional Office (RO) in 
Milwaukee, Wisconsin that declined to reopen a previously 
denied claim of service connection for a left elbow disorder, 
and denied service connection for post operative residuals of 
a herniated nucleus pulposus of the lumbar spine.  

The veteran was afforded a personal hearing at the RO in 
September 2000.  The transcript is of record.  

By a decision dated in March 2003, the Board denied the 
claims on appeal.  The appellant appealed the matters to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in September 2005, the Court vacated the 
Board's March 2003 decision in its entirety, and remanded the 
case to the Board for further action in accordance with the 
Court's Order.


REMAND

In its September 2005 Order, the Court found that the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) had not 
been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this regard, the Board points out that the basis for the 
Court's vacating the Board's decision was because, in its 
duty-to-assist notice letter in December 2002, VA relied upon 
now-invalid regulatory provisions in advising the appellant 
that he had 30 days to provide additional information and 
evidence.  The letter also instructed the veteran to send 
such information and evidence directly to the Board, rather 
than to the RO, which procedure had been invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 3d 1334. 1347 
(Fed. Cir. 2003).  

On remand, the RO should send the veteran a VCAA-notice 
letter that informs him, among other things, that he has a 
full one-year period to submit any additional evidence or 
information in support of his claim.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  With respect to the 
application to reopen a previously denied service connection 
claim, the RO should ensure that the notice letter complies 
with the requirements established in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and/or authorization.  See 38 U.S.C.A. 
§ 5103A (a), (g); 38 C.F.R. § 3.159.

The Court also directed the Board to apply the holding of 
VAOPGCPREC 3-2003.  In that opinion, the VA General Counsel 
held that 38 U.S.C.A. § 1111 requires VA to bear the burden 
of showing the absence of aggravation by clear and 
unmistakable evidence in order to rebut the presumption of 
soundness at entry.  As such, VA must determine whether there 
is clear and unmistakable evidence that a lumbar spine 
herniated nucleus pulposus pre-existed service, and if so, 
whether there is clear and unmistakable medical evidence that 
it was not aggravated therein.  See VAOPGCPREC 3-2003.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
per the statutory provisions at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  See Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With respect to 
the claim to reopen, notice should be 
provided regarding the bases for the 
prior final denials, and the veteran 
should be informed as to what is 
required to substantiate his claim to 
reopen in the context of the reasons 
for the prior denials.  He should also 
be informed as to what is required to 
substantiate the underlying claim of 
service connection, a claim for a 
rating for the lumbar spine and left 
elbow disabilities, and for the award 
of an effective date.  Kent, supra; 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  Readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and case law, to include a 
determination in accordance with 
VAOGCPREC 3-2003 as to whether a lumbar 
spine herniated nucleus pulposus 
clearly and unmistakably pre-existed 
service, and if so, whether there is 
clear and unmistakable evidence that it 
was not aggravated by service.  If any 
benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

